By the Court.
The Superior Court is authorized by statute to set aside the verdict of a sheriff’s jury for “ good cause.” Gen. Sts. c. 43, § 40 ; c. 149, §§ 13, 14. The question whether, upon the proof of the irregular and improper conduct of the officer, such an interference with the deliberations of the jury was to be inferred, as required the verdict to be set aside, was a question of fact, largely depending upon the credit given to witnesses, and addressed exclusively to the discretion of the presiding judge; and the exercise of that discretion, not appearing to have involved any ruling in matter of law, is not subject to revision, whether the verdict is set aside or accepted. Norton v. Wilbur, 5 Gray, 7. Shea v. Lawrence, 1 Allen, 167. Tripp v. County Commissioners, 2 Allen, 556. Leach v. Wilbur, 9 Allen, 212. Stetson v. Medford, 109 Mass. 242.

Judgment setting aside the verdict affirmed.